                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


LATISHA CALLOWAY,
                                                Case No. 18-11274
            Plaintiff,
                                                SENIOR U.S. DISTRICT JUDGE
v.                                              ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                U.S. MAGISTRATE JUDGE
                                                R. STEVEN WHALEN
            Defendant.

                                     /

                                 JUDGMENT

     All issues having been resolved by the Court’s Order [25] of August 13, 2019,

THIS CASE IS CLOSED.

     Dated at Detroit, Michigan, this 13th day of August 2019.

                              DAVID J. WEAVER
                              CLERK OF THE COURT

                              BY: s/Michael E. Lang
                              Deputy Clerk

Approved:

s/Arthur J. Tarnow
ARTHUR J. TARNOW
SENIOR UNITED STATES DISTRICT JUDGE



                                  Page 1 of 1
